DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Change of Examiner
The examiner handling the instant application in the technology center has changed. All correspondence regarding the instant application should be directed to examiner Tigabu Kassa in Technology Center 1600, Art Unit 1619.

Note: Applicant’s election of the condition of ocular and adnexal and facial allergic and inflammatory skin conditions as set forth in the claims and dexamethasone as the pharmaceutical payload in the reply filed on September 24, 2021 is acknowledged. The examiner after reviewing the current claims of September 24, 2021 to make the record clear has issued species election requirement as set forth below for instance to clarify the exact terminologies used and recited in the claims. For instance, the claims nowhere recite pharmaceutical payload. Additionally, the examiner seeks clarification specifically on the use of the phrase “is taken from the group consisting of…”  in claims 2-3, 5, 7, 11-12, and 17 whether all of the recited chemical treatment substances are required or applicant is intending to make a Markush list reciting “ is selected from the group consisting of…..”.

Election/Restriction
This application contains claims directed to the following patentably distinct species of method of treatment as defined by the condition to be treated and the composition to be applied. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. In order to elect a species of method, applicant is required to elect:
1. Applicant is requested to elect a specific and defined ophthalmic or peri-ocular skin condition from the list recited in claim 2.
2. Applicant is requested to elect a specific and defined chemical treatment substance (claim 3-5, 7-8, 10-12, and 17). 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/TIGABU KASSA/Primary Examiner, Art Unit 1619